Case 1:20-cv-10701-DPW Document 122-4 Filed 09/24/20 Page 1of3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MICHAEL MCCARTHY, et al.,

Plaintiffs, CIVIL ACTION NO.

-against- 1:20-cv-10701-DPW

CHARLES D. BAKER, et a.,

Defendants.

New’! ee’ Nee Nee Nee “ee Nee ee ee” Nee” ee”

 

DECLARATION OF BRENT CARLTON
I, Brent Carlton, declare as follows:

1. Ihave personal knowledge of the facts stated herein, and if called as a
witness, I could competently testify to these facts. This declaration is
executed in support of Plaintiffs’ motion for Summary Judgment.

2. I am the President of Commonwealth Second Amendment, Inc.
(“Comm2A”) Acting in this role within the organization, I am familiar with
Comm2A’s membership.

3. Comm2A is a Massachusetts based, non-profit organization dedicated to
preserving and expanding the Second Amendment rights of individuals
residing in New England and beyond. Comm2A works locally and with
national organizations to promote a better understanding of the rights
guaranteed by the Second Amendment to the United States Constitution

4. Comm2A has responded to numerous inquiries from members, supporters,
Case 1:20-cv-10701-DPW Document 122-4 Filed 09/24/20 Page 2 of 3

and the general public, regarding the closure of gun retailers and ranges. I
am aware that many of our members are concerned about the ability to
purchase guns and ammunition as most if not all of our members wish to
exercise their fundamental constitutional rights and have for lawful purposes
including self-defense, proficiency training, hunting, and sport, firearms and
ammunition. Members have expressed concern that, if a predicted second
wave of COVID-19 comes to fruition, gun retailers and ranges will be
ordered to closed, cutting off those members ability to purchase guns and
ammunition as well as the ability to maintain proficiency.

5. Comm2A has also received inquiries from Massachusetts residents who
have applied for, but not yet received, a license to carry firearm. These
members expressed concern that, once properly licensed, they will be unable
to acquire guns and ammunition or learn how to use newly acquired
handguns if the Governor once again orders gun stores and ranges to close.

6. My inquiries have revealed that there are currently thousands of pending
license applications in the Commonwealth of Massachusetts.

7. Comm2A has had to divert time and resources, including financial
resources, to advance the causes set forth in this lawsuit, and to devote staff
time and attention to the matters that are being challenged in the lawsuit.
Failure to obtain the relief requested in the lawsuit would result in severe
frustration of the purpose and mission of our organization.

8. Our law-abiding adult members who are, like me, typical citizens without
any special government exemptions to the laws or special access to firearms,

ammunition, and government ranges, have been injured in the same manner
Case 1:20-cv-10701-DPW Document 122-4 Filed 09/24/20 Page 3 of 3

described in the lawsuit and motion, including as asserted by the Individual
Plaintiffs. This lawsuit is brought to vindicate our members’ right to
lawfully purchase, own, use, and maintain proficiency with rifles, shotguns,
and handguns, and also brought in a representative capacity to advance the
rights of similarly-situated Massachusetts residents and visitors who may be
prohibited from buying rifles, shotguns, and ammunition, or practicing at a
range.

9. Accordingly, and for the reasons set forth in the motion and supporting
memorandum, we are respectfully requesting that the Court grant Summary
Judgment, so that Plaintiffs and Plaintiffs’ members, and others similarly
situated to them can continue to exercise their fundamental constitutional

rights.

I declare under penalty of perjury that the foregoing is true and correct. Executed

on September 23 , 2020.

C2
AmentCarlton

 
